Citation Nr: 0211008	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  94-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The Board in February 1997 and 
January 2001 remanded the case to the RO for further 
development.  The RO recently returned the case to the Board.


FINDING OF FACT

There is a competent medical evidence of PTSD and there is 
acceptable evidence that the veteran engaged in combat with 
the enemy.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2001) and as amended at 67 Fed. Reg. 10331-10332 
(March 7, 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veteran's DD Form 214 shows he served in the United 
States Navy and received the "Vietnam Service Medal with one 
Bronze Star" and "Republic of Vietnam Campaign Medal with 
Device" (VCM).  His specialty was "RD" (related civilian 
occupation radar equipment foreman).  

The service medical records show that in August 1968 it was 
reported that he had a "nervous condition" and that he felt 
that he could not make an upcoming cruise.  He felt that he 
would get extremely nervous from closed quarters and noise.  
It was noted that he had just finished a cruise.  

His military personnel records show he was assigned to the 
USS NEWPORT NEWS (CA-148) from 15 November 1967 to 6 April 
1968 and the USS SAINT PAUL (CA-73) from 7 to 30 April 1968 
during service with Commander Cruiser-Destroyer Flotilla 
ELEVEN (COMCRUDESFLOT 11).  He was authorized the VCM for the 
period of service aboard the USS NEWPORT NEWS.  

PTSD was initially referenced in a memorandum to the RO in 
early 1992.  The contemporaneous VA clinical records reported 
on several occasions in 1991 that the veteran wanted an 
evaluation for PTSD.  

His written statement dated in June 1992 recalled service in 
Vietnam on board the USS NEWPORT NEWS until March 1968.  He 
stated that while on that vessel they were assigned to 
"Northern Sea Dragon operations" that consisted of 
traveling up and down the coast assisting in ground 
operations, harassment and interdiction firings.  The veteran 
asserted that the vessel fired 40,000 rounds of 8-inch 
gunfire during this deployment.  He reported that during this 
deployment the NEWPORT NEWS was hit by enemy fire from the 
coast.  He stated that he started having anxiety attacks and 
worsened sleep problems after the attack.  

The veteran recalled that on board the SAINT PAUL during 
continued "Northern Sea Dragon operations" his bunk was 
directly under an 8-inch mount and that discharges when he 
was asleep would cause him to wake up afraid many times 
thinking that the ship had been hit and was sinking.  

The veteran stated that he was transferred to the USS 
CANBERRA in June 1968.  Before his second deployment he went 
to sick bay for mental problems, and explained that the 
thought of a second Vietnam cruise was frightening.  He asked 
for a medical transfer, but stated that the request was 
denied.  


On a VA psychiatric examination in July 1992 the veteran 
reported he served in the offshore waters of Vietnam from 
November 1967 to May 1968, and from September 1968 to January 
1969.  He stated that his ship was attacked by rocket and 
mortar fire.  He stated that one time the ship was hit by 
mortar or rocket fire from an airplane, and the explosion in 
the ship gave him the impression that the ship would sink, 
and he became very scared and anxious.  The examiner's 
diagnosis was PTSD.  The examiner stated the psychosocial 
stressor was "To see unusual stressor in Vietnam."  

At his RO hearing in May 1993, the veteran essentially 
repeated the inservice stressor history related in his June 
1992 written statement.  He recalled constant firing of the 
guns, and that his compartment on the SAINT PAUL was below an 
8-inch gun mount.  He stated that they received fire on the 
NEWPORT NEWS, and it seemed like the SAINT PAUL had been hit 
once from a shore battery.  He did not fully remember the 
details, but recalled that he was in the communications 
center that was not below (Transcript at 7-8, 10).   Medical 
records received from the Social Security Administration 
(SSA) show a psychiatry examiner in 1992 reported adjustment 
disorder with mixed emotional features.  Other 
contemporaneous VA medical records showed treatment directed 
to other complaints.

On a VA psychiatry examination in August 1993 the veteran 
reported that the ships fired on shore, and noted that he had 
sleep difficulties, jumpiness, tenseness and tremulousness as 
his sleeping quarters were underneath one of the ship's guns.  
The veteran also recalled that on one or more times the ship 
was hit and the alarm sounded.  He was afraid and thought the 
ship was sinking.  He reported that he panicked until he 
learned that the ship was not in danger.  The examiner noted 
he avoided stimuli associated with noises and had a startle 
response, diminished interest in other activities and some 
feelings of detachment.  The Axis I diagnoses included PTSD.  

He restated his recollections regarding Vietnam service on 
board the NEWPORT and SAINT PAUL noting that the NEWPORT 
received damage from coastal artillery.  He reported that he 
was at his "G.Q. station in FlagPlot" at the time and was 
terrified that he would die because the station was in the 
super structure of the ship.  He reported that he could hear 
the explosion and feel the tremors "never knowing if the 
next artillery shell would find its mark."  He mentioned 
that he reported this problem before his last deployment.  

Pursuant to the Board remands the RO obtained information 
from the Director, U.S. Armed Services Center for Unit 
Records (USASCUR).  The September 2001 report summarized the 
documented history for the NEWPORT and SAINT PAUL during 
support of the "Sea Dragon Operation" including the number 
of rounds expended in providing gunfire support.  The report 
confirmed the veteran's service as previously reported.  

The "Command History" for the NEWPORT NEWS showed that 
during "Operation Sea Dragon" (the Seventh Fleet effort to 
stem the flow or supplies and war goods south) the ship 
expended most rounds during the period from February to April 
1968.  According to a citation for this service, the ship was 
"heavily engaged on seventeen separate occasions by enemy 
coastal defense shore batteries" during "Naval Gunfire 
Support and Sea Dragon Operations".  The record for the 
NEWPORT NEWS listed a period from January to February 1968 
for strike missions against targets to stem the southerly 
flow of waterborne logistics craft and from February to April 
1968 firing against enemy targets and in support of friendly 
forces ashore. 


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  38 C.F.R. § 3.103(a).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  VA may 
issue regulations clarifying the types of activities that 
will be considered to fall within the scope of the term.  
VAOPGCPREC 12-99.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), (effective prior to March 7, 
1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 




If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) as amended 
effective March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 
1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below: 

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 


(2) If the evidence establishes that the veteran was a 
prisoner-of- war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. 

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f) as amended effective March 7, 
2002, 67 Fed. Reg. 10330-10332 (March 7, 2002).



If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. 

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such reexaminations. 
Paragraphs (b) and (c) of this section provide general 
guidelines for requesting reexaminations, but shall not be 
construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2002).  

VA has issued final regulations to implement the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).  According 
to Congress it was intended that the VCAA will apply to 
pending claims.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order). 

In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  This record contains VA, USASCUR and SSA records 
that are relevant to the current appeal.  There appears to be 
no basis for further delay since the record is supplemented 
with probative evidence that shows VA and the appellant, in 
part, met the obligation to assist with regard to development 
of the record.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  The first element is 
met through the medical evidence that includes VA examination 
reports that address the questions of the existence of PTSD.   

In summary, the record shows that the RO, through the 
discussion of the VCAA in the May 2002 supplemental statement 
of the case, and earlier in April 2001, notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and supplemental statements of the 
case, and other correspondence pertinent to the current 
claim.  The RO essentially provided him with a comprehensive 
explanation of the new law early in 2001 that discussed the 
respective obligations to assist.  

The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The record shows that the 
appellant was given ample opportunity to identify additional 
evidence that could support the claim.  The RO was 
conscientious in developing the record to comply with the 
Board remands and did substantially meet the Board's request 
in notifying the veteran regarding needed information and 
requesting information.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Thus, in light of his action and the development completed at 
the RO, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  


Service connection for PTSD

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. 

Here, the veteran does currently have a diagnosis of PTSD and 
he reported having experienced stressors during combat 
service in Vietnam that have, in essence, been disputed until 
the USASCRUR was able to confirm them.  See Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).  YR v. West, 11 Vet. App. 393 
(1998) holds that to establish service connection for PTSD, 
an opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor.  However, here the 
question was not whether there is a competent diagnosis but 
whether the alleged stressors occurred.


The amendment of section 3.304(f) was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  

The amendment required that the medical evidence diagnosing 
PTSD comply with 38 CFR 4.125(a), which requires that 
diagnoses of mental disorders conform to DSM-IV.  See Harth 
v. West, 14 Vet. App. 1 (2000) noting that VA regulations as 
amended in 1996 adopted this nomenclature which provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been exposed to a traumatic event in which 
he experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response must have involved intense 
fear, helplessness, or horror. 

The record shows the veteran was afforded two VA examinations 
that did find PTSD.  Two other examiners at that time did 
find PTSD, although one categorized the PTSD diagnosis as 
provisional.  However, overall he did have support for the 
PTSD diagnosis from a psychologist who found his testing 
results valid and a VA social worker who, unlike the VA 
examiner, interviewed him and reviewed the record.  

The VA examiner in each instance presumably was aware of the 
applicable diagnostic criteria then in effect and took them 
into account.  Cohen, 10 Vet. App. at 140.  The examinations 
occurred prior to the regulatory changes in the psychiatric 
rating criteria.  In any event, as explained in Cohen, in 
1995 VA regulations had adopted the nomenclature of the 1980 
third edition of the DSM (DSM-III).  

In the revision in 1987 (DSM-III-R) were referenced in Manual 
M21-1 PTSD provisions (M21-1, Part VI, para 7.46(a) (1995).  
Whether DSM-III, DSM-III-R, or DSM-IV apply, they were 
adopted generally as to mental disability by cross reference 
in the regulations and cannot be read in a manner that would 
add requirements over and above the three primary elements 
set forth in section 3.304(f) as to PTSD service-connection 
claims.  See Cohen, 10 Vet. App at 138-40.  In any event, the 
more favorable version should apply.

The changes to section 3.304(f) in 1999 are significant since 
they clarify the significance of the determination of 
engaging in combat with the enemy in the adjudication on the 
merits.  The amendment in 2002 was not a substantive change 
to this provision.  If the claimed stressor is not combat 
related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor, and must be 
corroborated by credible supporting evidence.  

However, if the veteran engaged in combat with the enemy, he 
is entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service, or unless the Board finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  Gaines v. West, 11 Vet. App. 353 (1998), referring to 
Cohen, 10 Vet. App. at 146-47.  The determination of the 
material fact of whether a veteran engaged in combat is thus 
a critical part of the adjudication of a PTSD claim in 
general, and specifically in this case.  See Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

The CAVC has also stated that a determination of combat 
status is to be made on the basis of the evidence of record.  
Cohen, 10 Vet. App. at 146 citing West (Carleton) v. Brown, 7 
Vet. App. 70, 76 (1994).  Further in Cohen the CAVC held that 
section 1154(b) itself does not require the acceptance of a 
veteran's assertion that he was engaged in combat.  The CAVC 
has also held that combat status may be determined through 
the receipt of certain recognized military citations or other 
supportive evidence.  West (Carleton), 7 Vet. App. at 76.  

In this case, the veteran did not receive any award or 
citation that would be conclusive evidence, but the competent 
evidence relating to the veteran's status as a combat veteran 
is in his favor.  The Board observes that his recollection 
that he was fired on during hostile action is predicated on 
service in Vietnam that he did have.  Indeed, he did base his 
claim on events linked to this confirmed period of service.  
There is evidence he was a participant in action against 
hostile forces, although he did not receive any of the 
citations that alone would generally be sufficient to 
establish combat status.  Information in the USASCRUR report 
confirmed that on many occasions his ship was fired.  The 
information from the ship records does not identify the 
specific dates that the enemy returned fire but confirmed the 
NEWPORT NEWS was "heavily engaged" on seventeen occasions.  
There is no clear and convincing evidence to rule out the 
veteran's recollected event of being fired on that no doubt 
was considered by examiners in formulating the PTSD 
diagnosis.

Thus, there is acceptable evidence in support of his position 
that he was engaged in combat and he is entitled to have his 
lay statements accepted, without the need for further 
corroboration, as there is satisfactory evidence that the 
claimed events occurred in the manner consistent with the 
circumstances, conditions, or hardships of service he is 
shown to have had.  

The evidentiary record shows that prior to the early 1990's 
there was no indication in the record of current PTSD, and VA 
examiners concluded that PTSD was shown based on independent 
examinations.  Neither examiner made a provisional diagnosis 
of PTSD so there was sufficient evidence the full criteria 
were met.  

Although the VA examiners clearly deferred to the veteran's 
self reported history, the record developed did contain 
evidence to corroborate the stressor as a combat related 
stressor.  A diagnosis of PTSD meeting established criteria 
is an essential element to establish service connection as is 
current existence of the disability.  The record is 
sufficient to find the disability reasonably exists.  



Two VA examiners who were examining the veteran specifically 
for PTSD found it.  This is sufficient to outweigh the 
intervening SSA examiner's diagnosis of adjustment disorder 
made in an evaluation that was not directed to PTSD.  Clear 
criteria for the diagnosis were reported on the 1993 VA 
examination.

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  See for example Patton v. West, 12 Vet. App. 272, 
280 (1999).  The diagnosis of PTSD linked to service is 
established since the Board finds the record does include a 
current diagnosis of the disorder.  

The question of a stressor's existence remains an 
adjudication determination, unlike the current existence of 
PTSD, which is a medical determination.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Fossie v. 
West, 12 Vet. App 1 (1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992). 

The Board has reviewed the question of whether the veteran 
"engaged in combat with the enemy", and has based the 
finding in favor of such engagement upon an evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  

This evidence, the veteran's statements, military records and 
medical reports were weighed in evaluating the assertion that 
he engaged in combat with the enemy.  See VAOPGCPREC 12-99 
holding the regulation contemplates a general standard of 
activity rather than specific circumstances and that each 
relevant item of evidence should be assessed for its 
probative value and shall include the veteran's statements. 

The benefit-of-the-doubt rule in 38 U.S.C. § 5107(b) applies 
to determinations of whether a veteran engaged in combat with 
the enemy for purposes of 38 U.S.C.A. § 1154(b) in the same 
manner as it applies to any other determination material to 
resolution of a claim for VA benefits.  


However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  See for example the discussion in Patton, 12 Vet. 
App. at 280-82 and in Cohen, 10 Vet. App. at 142-43 and 
Gaines v. West, 11 Vet. App. 353, 358-60 (1998).  The Board 
has found that he engaged in combat given the evidence in 
addition to his own statements.  

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  The credibility and weight to be attached to 
evidence is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has taken into account the several comprehensive 
diagnostic assessments of record to reach a determination as 
to whether the veteran has PTSD and whether it is linked to 
service.  

The VA examiners appeared to have been thorough in the 
assessment and identification of the veteran's psychiatric 
disability.  The examiners considered the material evidence, 
and appeared to reflect significant knowledge and skill in 
analysis of the pertinent data.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

The weight to be attached to a medical opinion is an 
adjudication determination.  Guerrieri, supra.  Thus, the two 
examinations' finding PTSD likely when viewed against one 
examination not finding PTSD places the evidence in favor of 
the claim in the Board's view, particularly in view of 
evidence consistent with the circumstance of his service 
reasonably establishes he engaged in combat.  

The Board concludes the critical elements that must be 
present to support service connection are shown.  Accordingly 
the appeal is granted.


ORDER

Entitlement to service connection for PTSD is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

